Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-12,19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is no support for the phrase “continuous-type coating” in the instant spec. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12, 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what is encompassed by the phrase “continuous-type coating”. First, there is no definition or mention of this term in the instant spec.
Second, the addition of the word “type” extends the scope of the claims so as to render them indefinite since it is unclear what “type” is intended to convey. The addition of the word “type” to the otherwise definite expression renders the definite expression indefinite by extending its scope. Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-10,19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pershad(US 2007/0269577) in view of Long(US 2006/0286223).
Regarding claim 7, Pershad teaches a coating composition for a confection product comprising an acid component that is dispersed in an oil component. Specifically, Pershad teaches a coating comprising edible acid particles that are encapsulated in oil component such as hydrogenated palm kernel oil(paragraphs 9,12, 22, 40), which is identified in the instant spec as an oil that has a dropping point according to AOCS Cc18-80 that is in a range of about 70 F to about 150F. Pershad teaches that the encapsulating agent(oil) can form a matrix that can completely surround, coat, cover, or enclose an ingredient(paragraph 39). Therefore, the edible acid particles are dispersed in the oil component as claimed.
	Pershad teaches that the acid component is present in 5 to about 15% w/w of the coating composition(acid-oil dispersion composition)(paragraph 28). Since the coating composition can only comprise acid and encapsulation material(oil), the balance of the coating would comprise 85-95% oil component. 
Pershad teaches that the acid has a maximum particle size of 250, 200, 100, 60, 50 or 25 microns(paragraph 52). Therefore, 100% of the particles would pass through a No. 30 U.S.A. Standard Testing Sieve(600 microns) and 0% would be retained on a No. 16 Testing Sieve(1.18mm). 
Pershad teaches the acid-oil dispersion to be used as a coating for confections in order to produce a sour tasting product. Pershad does not specifically teach a sour-coated cereal piece comprising a cereal piece and a sour coating comprising the acid-oil dispersion.
However, Long teaches a coating for a cereal composition that comprises sugar, maltodextrin, oil, an acid such as malic acid, and a fruit flavor(example 2). Long teaches that the acid helps to mask any reduced sweetness from the maltodextrin and augment the fruit flavor(Paragraphs 8 and 16) . Since Long teaches that an acid can be included in a coating for a cereal composition, it would have been obvious to apply the acid-oil dispersion coating on a cereal piece in order to augment any fruit flavor provided and to mask any components included in a reduced sugar cereal. Furthermore, cereal pieces are similar to a confection due to their high sweetness level and would benefit from the confectionary coating of Pershad. The sour taste associated with the acid would be merely a customer preference and could easily be included if so desired in the cereal piece. 
Pershad does not specifically teach that the coating is a continuous-type coating. However, as noted in the 112(b) rejection above, no definition is provided in the instant spec for “continuous-type coating.” As such, Pershad teaches that the encapsulating agent(oil) can form a matrix that can completely surround, coat, cover, or enclose an ingredient(paragraph 39). Since the encapsulating agent completely surrounds the acid particles, the coating is considered to be a  “continuous-type coating” according the broadest, most reasonable definition of the term. 
Pershad teaches that acid-oil dispersion uses hydrogenated palm kernel oil(paragraph 40) which is known to have a melting point of above room temperature(above 72F). For example, the instant spec states that a combination of hydrogenated coconut oil and hydrogenated palm kernel oil has a dropping point in a range of about 99 to 105F(paragraph 58). Therefore, the coating would be solidified at the room temperature conditions at which cereal is stored. 
Regarding claim 8, Pershad teaches that the edible acid can comprise lactic acid, tartaric acid, and fumaric acid(paragraph 12) and the edible oils can comprise hydrogenated palm kernel oil(paragraph 40).
Regarding claim 9, Pershad in view of Long render obvious the sour coated cereal of claim 7. Pershad teaches that the sour coating comprises about 1 to about 75% of the sour-coated confection(paragraph 35). Pershad further teaches that the confection can have a sweet coating apart from the acid coating (paragraphs 136-138). Long teaches that the cereal piece comprises a grain-based core. 
Pershad and Long are silent on the amount of sweet coating and the amount of the core in the coated composition. However, it would have been obvious to adjust the amount of grain based core and the amount of sweet coating depending on the sweet taste desired in the cereal composition.
Regarding claim 10, Pershad teaches that the confection can comprise a sweet coating comprising sucrose(paragraphs 136-138). Pershad and Long are silent on the amount of sweet coating and the amount of the core in the coated composition. However, it would have been obvious to adjust the amount of grain based core and the amount of sweet coating depending on the sweet taste desired in the cereal composition.
Regarding claims 19 and 20, Pershad teaches the sour coating of claim 7. Long renders obvious placing the sour coating on a multiplicity of sour pieces in order to form a sour coated cereal(see claim 7 above). 
Regarding claims 21 and 22, Pershad teaches that the edible acid can comprise lactic acid, tartaric acid, and fumaric acid(paragraph 12) and the edible oils can comprise hydrogenated palm kernel oil(paragraph 40). 


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pershad(US 2007/0269577) in view of Long(US 2006/0286223) further in view of Pak(US20070065542)

Regarding claim 11, Pershad teaches that the confection can comprise buffer particles such as citrates to regulate the food acids present(paragraph 146). Pershad does not specifically teach that the citrate is calcium citrate. 
However, Pak teaches that calcium citrate acts as a buffer, with it either acidifying or neutralizing a composition depending on the pH(paragraph 93). Therefore, it would have been obvious to use calcium citrate as a buffer in the coating of Pershad since it is known to be an effective food buffer as taught in Pak. 
Pershad is silent on the particle size of the buffer. However, Pershad teaches that the acid has an average particle size of 250 microns(paragraph 52). Therefore, 0% of the particles would remain on a No. 30 U.S.A. Standard Testing Sieve(600 microns) and 0% pass through on a No. 100 Testing Sieve(149 microns). 
It would have been obvious to have the buffer be a similar size as the acid(e.g. average of 250 microns) in order to create a homogenous mixture and consistent mouthfeel in the coating composition and cereal piece. 
Pershad is silent on the amount of buffer included in the coating. However, since the buffer particles help to maintain the pH of the composition, it would have been obvious to adjust the amount of buffer particles depending on the pH desired in the final composition. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pershad(US 2007/0269577) in view of Long(US 2006/0286223), Nagy(US 2016/0073654), Pak(US20070065542)

Regarding claim 12, Pershad teaches an acid-oil dispersion for a confection product. Pershad teaches that the acid has a maximum particle size of 60, 50 or 25 microns(paragraph 52). Therefore, 100% of the particles would pass through a No. 200 U.S.A. Standard Testing Sieve(75 microns) and 0% would be retained on a No. 100 Testing Sieve(150 microns). 
Pershad teaches that the acid component is present in 5 to about 15% w/w of the coating composition(acid-oil dispersion composition)(paragraph 28). Since the coating composition can only comprise acid and encapsulation material(oil), the balance of the coating would comprise 85-95% oil component. Pershad further teaches that the acid can comprise citric acid(paragraph 13). 
Pershad teaches that the oil component such as hydrogenated palm kernel oil(paragraph 40) but does not specifically teach a combination of hydrogenated coconut oil and hydrogenated palm kernel oil.
However, Nagy teaches that commonly hard fats such as hydrogenated coconut oils or palm kernel oils are included in coatings for confections such as biscuits, cakes and pastries. Nagy teaches that the hard fats provide an appealing snap when the coating is bitten into, and a prolonged flavor releaser and pleasant mouth cooling as the fat melts in the mouth(paragraph 4). Therefore, it would have been obvious to include a combination of hydrogenated coconut oil and hydrogenated palm kernel oil in the coating of Pershad in order to provide an appealing snap and a prolonged flavor release and pleasant mouthfeel as taught in Nagy. 
Nagy does not specifically teach the dropping point of the hydrogenated coconut oil and palm kernel oil combination. However, Pershad in view of Nagy teaches the combination of hydrogenation coconut oil and hydrogenated palm kernel oil as claimed. Therefore, one of ordinary skill in the art would expect the exact combination of fats as claims to have the same properties, i.e. dropping point. 
Applicant is reminded that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Pershad in view of Long render obvious the sour coated cereal of claim 7. Pershad teaches that the sour coating comprises about 1 to about 75% of the sour-coated confection(paragraph 35). Pershad further teaches that the confection can have a sweet coating apart from the acid coating (paragraphs 136-138). Long teaches that the cereal piece comprises a grain-based core in the form of a puff(paragraph 27).
Pershad and Long are silent on the amount of sweet coating and the amount of the core in the coated composition. However, it would have been obvious to adjust the amount of grain based core and the amount of sweet coating depending on the sweet taste desired in the cereal composition.
Pershad teaches that the confection can comprise buffer particles such as citrates to regulate the food acids present(paragraph 146). Pershad does not specifically teach that the citrate is calcium citrate.
However, Pak teaches that calcium citrate acts as a buffer, with it either acidifying or neutralizing a composition depending on the pH(paragraph 93). Therefore, it would have been obvious to use calcium citrate as a buffer in the coating of Pershad since it is known to be an effective food buffer as taught in Pak. 
Pershad is silent on the amount of buffer particles in the sour-coated cereal piece. However, it would have been obvious to adjust the amount of buffer particles depending on the pH needed in the coating, since buffers are known to adjust the pH of the composition. 
Pershad is silent on the particle size of the buffer. However, Pershad teaches that the acid has an average particle size of 250 microns(paragraph 52). Therefore, 0% of the particles would remain on a No. 30 U.S.A. Standard Testing Sieve(600 microns) and 0% pass through on a No. 100 Testing Sieve(149 microns). 
It would have been obvious to have the buffer be a similar size as the acid(e.g. average of 250 microns) in order to create a homogenous mixture and consistent mouthfeel in the coating composition and cereal piece. 


Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive. 
	The applicant argues that Pershad teaches a particulate coating that comprises acid particles encapsulated in liquid oil that is further spray chilled. The applicant argues that the particles do not form a “continuous-type coating” as claimed. 
However, as noted in the 112 rejection above, no definition is provided in the instant spec for “continuous-type coating.” Pershad teaches that the encapsulating agent(oil) can form a matrix that can completely surround, coat, cover, or enclose an ingredient(paragraph 39). Since the encapsulating agent completely surrounds the acid particles, the coating is considered to be “continuous” according the broadest, most reasonable definition of the term. 
	It appears that the applicant may be trying to limit claim 7 to include the method of applying the coating in paragraph 59 of the spec. The method includes heating the oil component and mixing with the particulate acid component. The method further states keeping the acid-oil dispersion at a temperature of about 130F and applying the coating on the cereal in a liquid state. Once the coating is cooled, the oil solidifies to form a matrix with acid particles embedded inside. The applicant alleges that this process forms a “continuous-type coating” as now claimed while Pershad forms a particulate coating made by spray chilling. 
	However, the applicant has not recited this method, and it is not appropriate to interpret the phrase “continuous-type coating” to contain these limitations.
	Even if the claim properly recited this method of making, Pershad would still render obvious a “continuous” coating as claimed. Specifically, Pershad does not limit the method of only spray chilling. In fact, Pershad teaches that formation of the acid-oil dispersion can be done in a mixer(paragraph 50) and the coating can be applied by enrobing or spraying(paragraph 34). Enrobing or spraying of the cereal pieces would require the coating to be a liquid, continuous form during application. This would yield a “continuous-type coating” under the interpretation provided by the applicant.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791